UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5212



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEONARD A. CLEMENT, a/k/a L,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (05:05-cr-00009-23)


Submitted: July 25, 2007                  Decided:   August 2, 2007


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reggie E. McKnight, MCKNIGHT LAW FIRM, P.L.L.C., Charlotte, North
Carolina, for Appellant. Thomas Tullidge Cullen, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leonard A. Clement pled guilty to conspiracy to possess

with intent to distribute more than fifty grams of crack cocaine,

more than five kilograms of cocaine, and more than 1000 kilograms

of marijuana (Count 1), in violation of 21 U.S.C. § 846 (2000).

The district court imposed a mandatory life sentence under 21

U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp. 2007), based upon at

least two prior felony drug convictions.      Clement’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), challenging Clement’s sentence but stating that, in his

view, there are no meritorious issues for appeal.   Clement filed a

pro se supplemental brief.    We affirm.

          Relying on United States v. Collins, 415 F.3d 304 (4th

Cir. 2005), counsel suggests that the district court erred by

sentencing Clement without first determining the amount and type of

drugs attributable to him individually.    Counsel also asserts that

the district court violated Clement’s Sixth Amendment rights at

sentencing.    Because Clement did not object at sentencing on these

grounds, this court’s review is for plain error.         See United

States v. Smith, 452 F.3d 323, 330-31 (4th Cir.) (discussing

standard of review), cert. denied, 127 S. Ct. 694 (2006).     Here,

the district court sentenced Clement to a mandatory life sentence

under § 841(b)(1)(A) based upon at least two prior felony drug

convictions.    Moreover, contrary to Clement’s claim in his pro se


                                - 2 -
supplemental brief that his prior convictions were misdemeanors, he

admitted at the sentencing hearing that the prior convictions were

felonies.       Thus, we conclude there is no error in Clement’s

sentence.

            In accordance with Anders, we have reviewed the entire

record    for    any    meritorious      issues      and     have    found     none.

Accordingly, we affirm the district court’s judgment.                  This court

requires that counsel inform the client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this    court    for   leave    to    withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and     argument    would     not   aid    the

decisional process.



                                                                           AFFIRMED




                                       - 3 -